Title: To Benjamin Franklin from George Whitefield, 26 February 1750
From: Whitefield, George
To: Franklin, Benjamin


My dear Mr. F[ranklin],
Plymouth, Feb. 26, 1750
Ever since I received your last kind letter, I have been endeavouring to redeem some time to answer it, but till now have not had opportunity. Indeed even now a multiplicity of business obliges me to be much more brief than otherwise I should. However, I cannot help informing you, that I am glad that the gentlemen of Philadelphia are exerting their efforts to erect an academy. I have often thought such an institution was wanted exceedingly; and if well-conducted, am persuaded it will be of public service. Your plan I have read over, and do not wonder at its meeting with general approbation. It is certainly well calculated to promote polite literature; but I think there wants aliquid Christi in it, to make it so useful as I would desire it might be. It is true, you say, “The youth are to be taught some public religion, and the excellency of the Christian religion in particular:” but methinks this is mentioned too late, and too soon passed over. As we are all creatures of a day; as our whole life is but one small point between two eternities, it is reasonable to suppose, that the grand end of every christian institution for forming tender minds, should be to convince them of their natural depravity, of the means of recovering out of it, and of the necessity of preparing for the enjoyment of the supreme Being in a future state. These are the grand points in which christianity centers. Arts and sciences may be built on this, and serve to embellish and set off this superstructure, but without this, I think there cannot be any good foundation. Whether the little Dutch book I have sent over, will be of any service in directing to such a foundation, or how to build upon it, I cannot tell. Upon mentioning your desire to the King’s German chaplain, a worthy man of God, he sent it to me, and thought, if translated, it might be of service. Glad should I be of contributing, though it was but the least mite, in promoting so laudable an undertaking; but the gentlemen concerned are every way so superior to me, both in respect to knowledge of books and men, that any thing I could offer, I fear, would be of very little service. I think the main thing will be, to get proper masters that are acquainted with the world, with themselves, and with God, and who will consequently naturally care for the welfare of the youth that shall be committed to their care. I think also in such an institution, there should be a well-approved christian Orator, who should not be content with giving a public lecture in general upon oratory, but who should visit and take pains with every class, and teach them early how to speak, and read, and pronounce well. An hour or two in a day, I think, ought to be set apart for this. It would serve as an agreeable amusement, and would be of great service, whether the youth be intended for the pulpit, the bar, or any other profession whatsoever. I wish also, that the youth were to board in the academy, and by that means be always under the master’s eye. And if a fund could be raised, for the free education of the poorer sort, who should appear to have promising abilities, I think it would greatly answer the design proposed. It hath been often found, that some of our brightest men in church and state, have arisen from such an obscure condition. When I heard of the academy, I told Mr. B——, that the new building, I thought, would admirably suit such a proposal; and I then determined in my next to mention some terms that might be offered to the consideration of the Trustees. But I find since, that you have done this already, and that matters are adjusted agreeable to the minds of the majority. I hope your agreement meets with the approbation of the inhabitants, and that it will be serviceable to the cause of vital piety and good education. If these ends are answered, a free-school erected, the debts paid, and a place preserved for public preaching, I do not see what reason there is for any one to complain. But all this depends on the integrity, disinterestedness, and piety of the gentlemen concerned. An institution, founded on such a basis, God will bless and succeed; but without these, the most promising schemes will prove abortive, and the most flourishing structures, in the end, turn out mere Babels. I wish you and the gentlemen concerned much prosperity; and pray the LORD of all lords to direct you to the best means to promote the best end; I mean, the glory of God, and the welfare of your fellow-creatures. Be pleased to remember me to them and all friends as they come in your way, and believe me, dear Sir, Yours, &c.
G.W.
